                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JORGE ALBERTO LOYOLA LUGO,

      Plaintiff,
                                              Civil Action No. 20-11324
v.
                                              HONORABLE DENISE PAGE HOOD
VPH MOTOR CORP. d/b/a
TRIANGLE CHRYSLER FIAT
DE PONCE and JOHN DOE,

     Defendants.
______________________________/

               ORDER GRANTING APPLICATION TO
              PROCEED WITHOUT PREPAYING FEES,
       TRANSFERRING THIS ACTION TO THE UNITED STATES
       DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
                    AND CLOSING ACTION

      This matter is before the Court on Plaintiff Jorge Alberto Loyola Lugo’s

Application to Proceed Without Prepaying Fees. Plaintiff filed a Complaint against

Defendants VPH Motor Corp. d/b/a Triangle Chrysler Fiat de Ponce, John Doe, Ledo.

Lloyd Isgut Rivera and Jorge Alberto Loyola Lugo. According to the Complaint,

Plaintiff and all the named-Defendants are residents of Puerto Rico. Plaintiff alleges

violations of the Civil Rights Act of 1964, 42 U.S.C. 2000e, Employment Act of 1967,

the Equal Employment Opportunity Act and his Constitutional Rights.

      A review of the application supports Plaintiff’s claim of pauper status. The
Court grants Plaintiff in forma pauperis status to proceed without prepayment of the

filing fee for this action. However, the Court finds the Eastern District of Michigan

is not the proper venue for this action. Venue is proper “only in the judicial district

where all defendants reside, or in which the claim arose ...” 28 U.S.C. § 1391(b). A

complaint filed in the wrong division or district court is properly dismissed without

prejudice to plaintiff’s right to refile the complaint in the proper district court, or, if

it be in the interest of justice, transfer such case to any district or division in which it

could have been brought. See 28 U.S.C. § 1406(a); Rodman v. Seiter, 1989 WL

111620 *1, Case No. 89-3122 (6th Cir. Sept. 28, 1989).

       Plaintiff asserts he currently resides in Puerto Rico. The Complaint alleges all

the named-Defendants also reside in Puerto Rico and that the wrongful acts alleged

occurred in Puerto Rico. The Court transfers the case to the District of Puerto Rico,

finding that the interest of justice so requires.

       The Court is aware that Plaintiff is proceeding pro se. Federal courts hold the

pro se complaint to a “less stringent standard” than those drafted by attorneys. Haines

v. Kerner, 404 U.S. 519 (1972). However, pro se litigants are not excused from

failing to follow basic procedural requirements. Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991); Brock v. Hendershott, 840 F.2d 339, 343 (6th Cir. 1988). Plaintiff is

required to follow the rules governing the venue of where his action should proceed.


                                             2
As noted above, the Eastern District of Michigan is not the proper venue for this

action.

      For the reasons set forth above,

      IT IS ORDERED that Plaintiff Jorge Alberto Loyola Lugo’s Application to

Proceed Without Prepaying Fees or Costs (ECF No. 2) is GRANTED.

      IT IS FURTHER ORDERED that the action is TRANSFERRED to the United

States District Court for the District of Puerto Rico and this action is designated as

CLOSED on the docket.

      IT IS FURTHER ORDERED that any appeal from this Court’s Order is

frivolous and not taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United

States, 369 U.S. 438, 445 (1962), McGore v. Wrigglesworth, 114 F.3d 601, 610-11

(6th Cir. 1997).



                                         s/Denise Page Hood
                                         DENISE PAGE HOOD
                                         Chief Judge
                                         United States District Court
DATED: June 29, 2021




                                           3
